Citation Nr: 1722629	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-03 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for suspected torn lateral meniscus of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Department of Veterans (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015; a transcript of that hearing has been associated with the claims file.

This case was before the Board in July 2015, when the above noted issue was remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the July 2015 remand, the Board directed the RO to schedule the Veteran for a VA knee examination to determine the current severity of his right knee disability.  Subsequently, the Veteran was afforded a VA examination of his right knee in December 2015.  However, in a recent holding, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes the Veteran's last December 2015 VA examination of his right knee disability does not include the range of motion testing results required by Correia.  Consequently, the Board finds that examination to be inadequate for rating purposes, and a remand is necessary in order for another VA examination that comports with the above noted requirements to be obtained.  See 38 C.F.R. § 4.59, Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the VA Gulf Coast Veterans Health Care System (Biloxi), the Joint Ambulatory Care Center (JACC) in Pensacola, Florida, the Outpatient Clinic in Mobile, Alabama, the Alabama Orthopaedic Clinic, and any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  

The examiner should test the range of motion of the right knee for pain in active motion, passive motion, weightbearing, and in non-weightbearing, and if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also provide an opinion as to the range of motion for pain throughout the appeal period of the right knee in active motion, passive motion, weightbearing, and in non-weightbearing.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his right knee disability.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




